                Case: 1:19-cv-06902
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 57 Filed: 01/15/21 Page 1 of 1 PageID #:564

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Marcie D. Jenner, Trustee of CPDPE, Inc. 401K
    Profit Sharing Plan and Trust, et al.,

    Plaintiff(s),                                                  Case No. 19 C 6902
                                                                   Judge Martha M. Pacold
    v.

    Normal Properties LLC, et al.,

    Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which      includes       pre–judgment interest.
                                       does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other: This case is dismissed without prejudice for lack of subject-matter jurisdiction.

This action was (check one):

         tried by a jury with Judge         presiding, and the jury has rendered a verdict.
         tried by Judge         without a jury and the above decision was reached.
         decided by Judge Martha M. Pacold on a motion



Date: 1/15/2021                                               Thomas G. Bruton, Clerk of Court

                                                              /s/ Ruth O'Shea , Deputy Clerk
